DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a window glass located around the outside door handle” (recited in claim 2) must be shown or the feature(s) canceled from the claim(s). It appears from Fig. 2 the window glass is not located around the handle because the window glass is located along just one side of the handle. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: A vehicle side door and handle assembly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al., US Pub. 2014/0000165 [hereinafter: Patel).

	Regarding claim 1, Patel discloses a vehicle side part structure (Fig. 1), comprising:
	a side door (2 Fig. 1) having a window frame (Fig. 1: door frame 6 includes a window frame);
 	an outside door handle (10 Fig. 1) which is arranged above a lower end rim of the window frame (Fig. 1: the handle is arranged above the beltway 3 corresponding to a lower end rim of the window frame) and which is manipulated when the side door is being opened and closed from outside the vehicle ([0017]: user manipulates the handle); 
	a release switch (46 Fig. 7) provided on a press surface of the outside door handle (24 Fig. 3; [0027]: the back side surface 24 corresponds to a press surface), which is a surface pressed by a user with a finger during an operation of opening the side door ([0027]), the release switch outputting release signal upon being manipulated ([0027]]: the release switch outputs a release signal to the controller module to generate a corresponding signal to the latch);
	a latch actuator which releases latching of the side door by a latch mechanism ([0004]: a powered latch corresponds to a latch mechanism actuated by a latch actuator) when the release signal is output ([0027]: the controller module causes the powered latch to unlatch, releasing the side door). 

	Regarding claim 2, Patel discloses the vehicle side part structure according to claim 1, wherein the outside door handle comprises:
	a base part (23 Fig. 3) extending in a direction substantially parallel to a window glass located around the outside door handle (Figs. 1, 3: the base part extends in a direction substantially parallel to the window glass); and
	a cover part (11 Fig. 3) which is located outward in a vehicle width direction from the base part (illustrated in Fig. 3) and which defines, between the cover part and the base part, a pocket space (12 Fig. 3) into which a user’s finger is inserted ([0017]), wherein the press surface is a surface of the cover part that faces the base part (Fig. 3; [0027]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Patel, US Pub. 2014/0000165, as applied to claim 2 above, and further in view of Ikezumi et al., EP 2433827 A1 [hereinafter: Ikezumi] (attached).

	Regarding claim 3, Patel discloses the vehicle side part structure according to claim 2. However, Patel is silent to the outside door handle being arranged in a rear lower corner of a window opening surrounded by the window frame, and the cover part being mounted to bridge between the lower end rim and a rear end rim of the window frame.
	Ikezumi teaches an outside door handle (36 Fig. 2) is arranged in a lower corner of a window opening (Fig. 1) surrounded by the window frame (the door frame (21, 23) surrounding the door glass 23), and is mounted to bridge between a lower end rim and a rear end rim of the window frame (depicted in Fig. 2). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outside door handle disclosed by Patel to be arranged in a rear lower corner of a window opening surrounded by the window frame, and the cover part being mounted to bridge between the lower end rim and a rear end rim of the window frame, as taught by Ikezumi, to provide greater design freedom (Ikezumi [0034]) and desired aesthetics with a greatly-curved seal line (Ikezumi [0037]). 

	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Patel, US Pub. 2014/0000165, as applied to claim 1 above, and further in view of Beck et al., US Pub. 2016/0145910 [hereinafter: Beck].

	Regarding claim 4, Patel discloses the vehicle side part structure according to claim 1, but is silent to an emergency switch.
	Beck teaches a vehicle side part structure comprising an emergency switch (11 Fig. 2a) provided on an outside door handle (10 Fig. 2a), the emergency switch being mechanically coupled to a latch mechanism ([0037], [0039]: coupled via the tension means 12) and serving to mechanically release the latching by the latch mechanism upon being manipulated ([0013], [0037]).
	Patel discloses a fixed handle (Fig. 3) and electronic control of a latch mechanism ([0018]: the latch is controlled by an input from a passive entry system or sensor), however Patel does not explicitly disclose how or if the latch mechanism is released in case of the vehicle battery dying or malfunction of the electronics. One of ordinary skill in the art would recognize the danger of a user being locked out of the vehicle during a power failure, malfunction, or accident, which is evidenced by Beck (Beck [0006]: first aid may be rendered too late, [0011]: even if the latch is unlocked, it cannot be opened by pulling on a fixed door handle). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle side part structure disclosed by Patel to additionally include an emergency switch provided on the outside door handle, the emergency switch being mechanically coupled to the latch mechanism and serving to mechanically release the latch by the latch mechanism upon being manipulated, as taught by Beck, in order to provide a manual backup for opening the door in an emergency (Beck [0010], [0043]) with a flush appearance when not in use (Beck [0042]). 

	Regarding claim 5, Patel, in view of Beck, teaches the vehicle side part structure according to claim 4, wherein a main component of an operation direction of the emergency switch is a vehicle vertical direction (Beck Fig. 2b depicts an operation direction the emergency switch in a vehicle vertical direction).

	Regarding claim 6, Patel, in view of Beck, teaches the vehicle side part structure according to claim 4. However, Patel, as modified by Beck, does not explicitly disclose the emergency switch is provided on the outside door handle at a portion adjacent to the window frame.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the emergency switch taught by Patel, in view of Beck, to be provided on the outside door handle at a portion adjacent to the window frame because the modification is a simple rearrangement of parts to configure the emergency switch in direct proximity to the latch mechanism (see Patel Fig. 1). One of ordinary skill in the art would recognize that this rearrangement does not affect operation of the device. See MPEP 2144.04(VI); see also In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (finding shifting the position of the starting switch would not have modified the operation of the device.).

	Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Patel, US Pub. 2014/0000165, as applied to claim 1 above, and further in view of Ichinose, US Pub. 2018/036338.

	Regarding claim 7, Patel discloses the vehicle side part structure according to claim 1. However, Patel is silent to, during vehicle travel, a signal path between the release switch and the release actuation being disconnected.
 	Ichinose teaches, during vehicle travel ([0092]), a signal path between a release switch (SW1) and a latch actuator (22) is disconnected ([0096]: control disables door opening operations of the release switch and does not drive the latch actuator during vehicle travel, corresponding to the signal path being disconnected).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle side part structure disclosed by Patel to further include, during vehicle travel, a signal path between the release switch and the latch actuator is disconnected as taught by Ichinose to increase passenger safety by preventing the latch from being released while the vehicle is in motion (Ichinose [0106], [0109]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shaikh, WO 2018/015865, related to a vehicle side part structure comprising an outside door handle arranged along a window frame and having a release switch on a press surface of the door handle to actuate a door latch.
Forterre et al., WO 2012/093220, related to a vehicle side part structure comprising an outside door handle that extends from a top portion of the window frame to a lower portion of the window frame.
Brose et al., US 9080355, related to a circuit for controlling a vehicle latch that cuts power to the latch motor based on a vehicle speed.
Yamada et al., US 4956943, related to a vehicle side part structure comprising an outside door handle arranged above a lower rim of the window frame and operable to unlatch a latch mechanism
Yamaguchi et al., US 2021/0396052, related to a vehicle side part structure comprising an outside door handle that extends from a top portion of the window frame to a lower portion of the window frame and has a pocket space between the handle and the base part.
Bendel, US 2016/0333614, related to a vehicle side part structure comprising an emergency switch mechanically coupled to the latch mechanism.
Kleve et al., US 2015/0330115, related to a powered latch controller that receives a signal from a release switch and prevents the powered latch from opening when the vehicle is moving.
Villagrasa et al., US 2006/0005352, related to a vehicle side part structure that comprises a door handle arranged in the rear of a window frame. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675